Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered October 23, 2007 in a personal injury action. The order, insofar as appealed from, denied those parts of defendant’s motion for leave to reargue and for a stay of the action pending appeal.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and insofar as it denied a stay pending appeal is dismissed without costs as moot (see Mercer v Pal Energy Corp., 280 AD2d 896, 897 [2001]). Present—Scudder, P.J., Smith, Centra and Fahey, JJ.